DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2012/0166256, Wang hereinafter) in view of Abramsky et al. (US2017/0264356, Abramsky hereinafter).


As to claim 1: Wang discloses a method for communicating over a channel, the method comprising: 
processing, by a radio frequency (RF) receiver, a first received signal from an RF channel (see at least paragraphs [0029]-[0037] and Fig. 4, at blocks 402, 404 and 406, detecting strength, calculating the strength and storing calculated strength of the first received signal interpreted as processing the first signal.); 
detecting, by the RF receiver and while the first received signal is being processed,  a second received signal from the RF channel (see at least paragraphs [0029]-[0037] and [0042] and Fig. 4, At bock 408, the OBU 106 receives the second signal and detects a strength of the second signal with a processor. An OBU (e.g., the OBU 106 in FIG. 1) for which a calculated strength has been stored may be disposed on the panel antenna 506 when the signal generator 502 is transmitting a second signal.); 

comparing a first signal strength of the first received signal and a second signal strength of the second received signal (see at least paragraph [0042] and Fig. 4, calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength).). 

Wang discloses adjusting a transmission strength based on the calculated strength of second signal. But Wang does not explicitly disclose in response to the second signal strength being greater than the first signal strength, adjusting gain or signal-amplification circuitry based on the second signal strength; and processing, by the RF receiver,  the second received signal and extracting data therefrom in place of the first received signal.
However Abramsky discloses in response to the second signal strength being greater than the first signal strength, adjusting gain or signal-amplification circuitry based on the second signal strength (see at least paragraph [0084], The gain adjuster may be used to adjust, based at least in part on the second received signal strength.); and processing, by the RF receiver,  the second received signal and extracting data therefrom in place of the first received signal (see at least paragraph [0091], decode candidate information signal.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjust gain and decode candidate information, as taught by Abramsky, into the invention of Wang in order to improve link efficiency (see Abramsky, paragraphs [0039]).

As to claim 2: Wang and Abramsky disclose the method of claim 1. Wang does not explicitly disclose wherein comparing the first signal strength and the second signal strength comprises: performing, by the RF receiver, data packet acquisition with the second received signal in parallel with the processing of the first received signal and in response to the second signal strength being greater than the first signal strength, ending the processing of the first received signal.  
However Abramsky discloses wherein comparing the first signal strength and the second signal strength comprises: performing, by the RF receiver, data packet acquisition with the second received signal in parallel with the processing of the first received signal and in response to the second signal strength being greater than the first signal strength, ending the processing of the first received signal (see at least paragraph [0091], based at least in part on the first received signal strength and the second received signal strength, one or both of the first receiver output or the second receiver output for use in decoding a candidate information signal.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjust gain and decode candidate information, as taught by Abramsky, into the invention of Wang in order to improve link efficiency (see Abramsky, paragraphs [0039]).

As to claim 3: Wang and Abramsky disclose the method of claim 1. Wang further discloses wherein: 
a vehicle comprises the RF receiver (see at least paragraph [0024]-[0025], a vehicle includes the RF receiver); 
a signal-transmit station transmits at least one of the first and the second received signals (see at least paragraphs [0030] and [0042],  A block 402, the OBU 106 receives the first signal from the RSU 104. and At bock 408, the OBU 106 receives the second signal.); and 2Application No. 16/908930Docket No.: 82161344US01 
the processing and comparing are performed while at least one of the vehicle and the signal-transmit station is moving (see at least paragraphs [0042] and [0051], calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength) and an OBU is installed on a vehicle (e.g., vehicle 102) traveling on the road and approaching a second RSU).
 
As to claim 4: Wang and Abramsky disclose the method of claim 1. Wang further discloses wherein comparing the first signal strength and the second signal strength comprises observing, concurrently with the processing of the first received signal by the RF receiver, an energy associated with the second received signal (see at least paragraphs [0042] and [0051], calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength) and an OBU is installed on a vehicle (e.g., vehicle 102) traveling on the road and approaching a second RSU).

As to claim 5: Wang and Abramsky disclose the method of claim 1. Wang further discloses wherein comparing the first signal strength and the second signal strength comprises operating, concurrently with the processing of the first received signal by the RF receiver, a receiver-signal-strength-indication (RSSI) circuit to observe an energy associated with the second received signal (see at least paragraphs [0042] and [0051], calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength) and an OBU is installed on a vehicle (e.g., vehicle 102) traveling on the road and approaching a second RSU). 

As to claim 6: Wang and Abramsky disclose the method of claim 1. Wang does not explicitly disclose wherein adjusting the gain or signal- amplification circuitry comprises reducing a gain level provided by an automotive gain control (AGC) circuit, and wherein processing the second received signal and extracting data therefrom in place of the first received signal is performed within an allotted transmission or reception time associated with the second received signal, such that  payload data carried by the second received signal is acquired.
However Abramsky discloses wherein adjusting the gain or signal- amplification circuitry comprises reducing a gain level provided by an automotive gain control (AGC) circuit, and wherein processing the second received signal and extracting data therefrom in place of the first received signal is performed within an allotted transmission or reception time associated with the second received signal, such that  payload data carried by the second received signal is acquired (see at least paragraphs [0084] and [0091], The gain adjuster may be used to adjust, based at least in part on the second received signal strength and decode candidate information signal.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjust gain and decode candidate information, as taught by Abramsky, into the invention of Wang in order to improve link efficiency (see Abramsky, paragraphs [0039]).

As to claim 7: Wang and Abramsky disclose the method of claim 1. Wang further discloses wherein comparing the first signal strength and the second signal strength comprises obtaining, by the RF receiver, an indication that the second received signal is from a signal-transmit station which is closer to the RF receiver than another signal-transmit station from which the first received signal is transmitted (see at least paragraph [0042], At block 412, in case the calculated strength of the received second signal is stronger than the strength pre-stored for OBU 106, the transmission strength of the second signal will be decreased or otherwise increased. ).

As to claim 8: Wang and Abramsky disclose the method of claim 1. Wang further discloses wherein the RF receiver is part of a transceiver that communicates data wirelessly via CSMA or 802.11 communications protocols (see at least paragraph [0037], accessible by the OBU 106 via a wireless connection or other connections). 

As to claim 9: Wang and Abramsky disclose the method of claim 1. Wang further discloses wherein a difference between the second signal strength and the first signal strength satisfies an interference criterion, wherein the interference criterion is representative of the second received signal interfering with data extracted from the first received signal (see at least paragraph [0042], At block 412, in case the calculated strength of the received second signal is stronger than the strength pre-stored for OBU 106, the transmission strength of the second signal will be decreased or otherwise increased. ).

As to claim 10: Wang and Abramsky disclose the method of claim 1. Wang further discloses wherein comparing the first signal strength and the second signal strength comprises determining a threshold or difference in signal-to-noise (SNR) ratio and/or received signal strength indication between the first received signal and the second received signal is satisfied, to cause the second received signal to interfere with data extracted from the first received signal (see at least paragraph [0042] and Fig. 4, calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength).).
As to claim 11: Wang and Abramsky disclose the method of claim 1. Wang further discloses wherein detecting the second received signal comprises operating a signal acquisition circuit in parallel with a circuit to decode or extract data from the first received signal (see at least paragraph [0042], At bock 408, the OBU 106 receives the second signal and detects a strength of the second signal with a processor.).  

As to claim 12: Wang and Abramsky disclose the method of claim 1. Wang does not explicitly disclose wherein adjusting gain or signal- amplification circuitry based on the second signal strength reduces at least one of errors and clipping in the processing of the second received signal.

However Abramsky discloses wherein adjusting gain or signal- amplification circuitry based on the second signal strength reduces at least one of errors and clipping in the processing of the second received signal (see at least paragraph [0084], The gain adjuster may be used to adjust, based at least in part on the second received signal strength).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjust gain and decode candidate information, as taught by Abramsky, into the invention of Wang in order to improve link efficiency (see Abramsky, paragraphs [0039]).

As to claim 14: Wang and Abramsky disclose the method of claim 1. Wang further discloses wherein the RF receiver is part of a transceiver that is to communicate data wirelessly via a 802.11 communications protocol, and wherein comparing the first signal strength and the second signal strength comprises determining the second received signal is stronger than the first received signal by a predetermined amount associated with an interference estimate (see at least paragraph [0042] and Fig. 4, calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength).).

As to claim 15: Wang discloses an apparatus for communicating via a radio frequency (RF) channel, the apparatus comprising: 
an RF receiver configured to receive a first received signal and a second received signal from an RF channel (see at least paragraphs [0030]-[0037] and Fig. 4, at blocks 402, and 408, A block 402, the OBU 106 receives the first signal from the RSU 104. And At bock 408, the OBU 106 receives the second signal.); 
signal-detection circuitry, within the RF receiver, configured to detect presence of the second received signal in the RF channel while the first received signal is being processed (see at least paragraphs [0029]-[0037] and [0042] and Fig. 4, At bock 408, the OBU 106 receives the second signal and detects a strength of the second signal with a processor. An OBU (e.g., the OBU 106 in FIG. 1) for which a calculated strength has been stored may be disposed on the panel antenna 506 when the signal generator 502 is transmitting a second signal.); and 
signal-processing circuitry, within the RF receiver, configured to: assess that a second signal strength of the second received signal is greater than a first signal strength of the first received signal (see at least paragraph [0042] and Fig. 4, calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength).). 

Wang discloses adjusting a transmission strength based on the calculated strength of second signal. But Wang does not explicitly disclose in response to the second signal strength being greater than the first signal strength, cause a gain or signal-amplification circuitry to be adjusted based on the second signal strength; and cause the second received signal to be processed in place of the first received signal. 
However Abramsky discloses in response to the second signal strength being greater than the first signal strength, cause a gain or signal-amplification circuitry to be adjusted based on the second signal strength (see at least paragraph [0084], The gain adjuster may be used to adjust, based at least in part on the second received signal strength.); and cause the second received signal to be processed in place of the first received signal (see at least paragraph [0091], decode candidate information signal.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjust gain and decode candidate information, as taught by Abramsky, into the invention of Wang in order to improve link efficiency (see Abramsky, paragraphs [0039]).
 
As to claim 16: Wang and Abramsky disclose the apparatus of claim 15. Wang further discloses wherein the signal-processing circuitry is further configured to, in response to the second signal strength being greater than the first signal strength, cause processing of the first received signal to, and wherein the RF5Application No. 16/908930Docket No.: 82161344US01 receiver is configured to be installed in a vehicle for operation by said circuitries while the vehicle is moving (see at least paragraphs [0042] and [0051], calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength) and an OBU is installed on a vehicle (e.g., vehicle 102) traveling on the road and approaching a second RSU).  

As to claim 17: Wang and Abramsky disclose the apparatus of claim 15. Wang further discloses wherein the signal-processing circuitry is further configured to observe energy related to the first received signal and/or second received signal, concurrently while processing the first received signal by the RF receiver (see at least paragraphs [0042] and [0051], calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength) and an OBU is installed on a vehicle (e.g., vehicle 102) traveling on the road and approaching a second RSU).  

As to claim 18: Wang and Abramsky disclose the apparatus of claim 15. Wang does not explicitly disclose wherein the signal-processing circuitry is further configured to operate, concurrently with the first received signal processing, a signal-strength indication circuit to observe energy associated with the second received signal, the apparatus further comprising: an automatic gain control circuit configured to control signal gain and signal-amplification circuitry configured to reduce a gain level provided by the automatic gain control circuit.  
However Abramsky discloses wherein the signal-processing circuitry is further configured to operate, concurrently with the first received signal processing, a signal-strength indication circuit to observe energy associated with the second received signal, the apparatus further comprising: an automatic gain control circuit configured to control signal gain and signal-amplification circuitry configured to reduce a gain level provided by the automatic gain control circuit (see at least paragraph [0084], The gain adjuster may be used to adjust, based at least in part on the second received signal strength.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjust gain and decode candidate information, as taught by Abramsky, into the invention of Wang in order to improve link efficiency (see Abramsky, paragraphs [0039]).

As to claim 19: Wang and Abramsky disclose the apparatus of claim 15. Wang further discloses wherein the signal-processing circuitry is configured to assess that the second signal strength is greater than the first signal strength based on an indication that the second received signal is from a signal-transmit station that is closer to the RF receiver than another signal-transmit station from which the first received signal is transmitted (see at least paragraph [0042], At block 412, in case the calculated strength of the received second signal is stronger than the strength pre-stored for OBU 106, the transmission strength of the second signal will be decreased or otherwise increased. ).  

As to claim 20: Wang and Abramsky disclose the apparatus of claim 15. Wang further discloses wherein the RF receiver is part of a transceiver that is configured to: communicate data wirelessly via CSMA or 802.11 communications protocols; and switch to processing of the second received signal in response to an indication that the second signal strength is greater than the first signal strength by a predetermined amount associated with an interference estimate (see at least paragraph [0042] and Fig. 4, calculated strength of the received second signal  (or compare the strength of second signal)  is stronger than the strength pre-stored for OBU (first signal strength).).

Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464